Title: To James Madison from Edward Thornton, 24 July 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 24th July 1801.
I have the honour of acknowleging the receipt of your letter of the 12th of this month; and although it does not become me to do other than acquiesce in the decision of the President which it announces, you will I hope permit me to state to you the grounds, on which the requisition I made seemed to me justly founded.
I was aware, that at the commencement of the present war the Government of the United States had resisted the request of the French Minister of that day to expel from their ports a British letter of Marque, which had made no prize and was engaged in a regular commerce; and had established on that circumstance a rule of conduct, which exempted vessels armed for commerce and war from being regarded in the light of privateers. But the act of capturing and bringing into port an unarmed merchant vessel seemed to destroy the analogy, which might otherwise have subsisted between the cases of the Spanish and British letter of Marque ships, and to expose the former to the penalty of expulsion with her prize. It was by the act of bringing a prize into port, that the Government about the same period defined the case, in which national Ships of war might be ordered to retire from the American harbours; and I appeal to your candour, Sir, whether from the tenour of the instructions then given to the Governors and other officers of the different states (as they are detailed in the extracts which I have the honour of annexing) these officers would not have considered themselves as justified in ordering away an English letter of marque, had she brought in a French prize.
A contrary doctrine leads apparently to conclusions, which could scarcely be intended—On the one hand, that vessels armed for commerce and war would in similar circumstances be treated more favourably than public Ships acting under the orders of their Sovereign and engaged on the most important services—On the other hand, that privateers might find it for their interest to furnish themselves with letters of marque rather than their usual commissions, and under the disguise of an insignificant commerce might abuse the asylum of the American ports for the purpose of promoting their hostile schemes.
There is some reason to suspect, that a French privateer called the Beguine (as I collect from the public papers) has already made use of this Artifice for the purpose of remaining in the port of Boston, or else has equipped herself in that harbour in a hostile manner in order to cruize against His Majesty’s Subjects, contrary to the long-established regulations of the federal Government, as well as to the stipulations of the Treaty of Amity between Great Britain and the United States.
It was with a view to prevent the recurrence of such events and to procure a summary execution of these stipulations (which in reality are almost rendered null by a delay of any length) that I made the request contained in the latter part of my letter of the 6th curt.: and I still flatter myself, that the President will be pleased on mature deliberation to issue instructions to that effect to the federal officers in the different sea-ports of the Union. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
P. S. I forwarded to Mr Stevens agreeably to your wishes a passport for the Ship bound to Tunis, and I shall take the earliest opportunity of transmitting to the Captain of the Andromache the statement contained in your letter of the 16th curt.
E. T.
 

   
   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2); Tr (PRO: Foreign Office, ser. 5, 32:161–62). RC and enclosure docketed by Wagner.



   
   Thornton enclosed extracts (3 pp.) of Edmund Randolph’s 6 May 1795 letter to George Hammond and his 8 May 1795 letters to Hammond and to the governor of Virginia prohibiting British captors of French prizes from entering American ports.



   
   The Peace and Plenty.



   
   Letter not found.


